Wells, J.
(dissenting) : I do not think the law is correctly stated in the foregoing opinion. It does not seem to me that the statement “in the foreclosure of a real-estate mortgage, the usury law of the state in which the land is situated will govern,” is sustained either by the weight of authority or by reason. In Kurtz v. Sponable, 6 Kan. 397, the supreme court held : “Under our law the mortgage is but appurtenant to the debt. ’' In the American and English Encyclopedia of Law, volume 27, page 974, it says: “The fact that a contract made and to be performed in one state is secured by a mortgage upon land in another does not affect the rule that the lex loci contractus governs ; the security is a mere incident.”
Nor do I think all the payments enumerated should be held as payments upon the mortgage indebtedness. Any payment made by a member of the corporation under the laws thereof, having exclusive reference to and intended for the purpose of securing or enhancing the value of the capital stock, is in no sense a payment upon the debt, except as it tends to create a fund from'which the debt may be ultimately paid.